— Appeal by the defendant (1) from a judgment of the County Court, Rockland County (Edelstein, J.), rendered May 6, 1982, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence, and (2), by permission, from an order of the same court, dated June 22, 1983, which denied his motion pursuant to CPL 440.10 to vacate the judgment.
Ordered that the judgment and order are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. The People demonstrated that defendant’s actions " 'forged a link in the chain of causes which actually brought about the death’ ” of the decedent (see, Matter of Anthony M., 63 NY2d 270, 280, quoting from People v Stewart, 40 NY2d 692, 697). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The papers submitted by the defendant, in support of his CPL 440.10 motion failed, as a matter of law, to demonstrate that he was denied the effective assistance of counsel (see generally, People v Satterfield, 66 NY2d 796, 798-799; People v Baldi, 54 NY2d 137, 146).
We have examined the defendant’s remaining arguments, *509including those addressed to the sentence imposed, and find them to be either unpreserved for appellate review, or without merit (see, People v Pena, 50 NY2d 400, cert denied 449 US 1087; People v Sanders, 128 AD2d 741, lv denied 69 NY2d 954; People v Suitte, 90 AD2d 80). Mangano, J. P., Brown, Kooper and Harwood, JJ., concur.